Citation Nr: 0638461	
Decision Date: 12/11/06    Archive Date: 12/19/06	

DOCKET NO.  05-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Vocational 
Employment Services Office of the VARO in Washington, D.C., 
that denied entitlement to the benefit sought on appeal.

The matter is REMANDED by way of the Appeals Management 
Center (AMC), in Washington, DC.  No further action by the 
veteran is required until notified.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  Of 
record is a January 2005 communication from a vocational 
rehabilitation counselor at the VARO in Washington, D.C., to 
the appellant in which it was indicated that review of the 
information of record revealed that "perhaps" continuing with 
her education, in pursuit of a Ph.D., "is not appropriate, at 
this time."  It was indicated that the veteran declined 
participation in a situational assessment that would have 
been arranged for her through the VA Medical Center.  This 
was based on medical information of record. However, the 
record shows the veteran has not been examined for 
psychiatric purposes for some time.  The Board believes that 
more current information would be desirable.

Therefore, in order to give her every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  The case is 
therefore REMANDED for the following actions:  

1.  The veteran should be contacted and 
asked to provide any information with 
regard to any medical treatment she has 
received in the past couple years.  After 
securing any necessary release of 
information authorization forms, any 
indicated records should be obtained and 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the nature and severity of her 
service-connected psychiatric disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
the examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is requested to 
reveal all pertinent records associated 
with the claims file.  Following this 
review and the examination, the examiner 
should offer comments and an opinion as 
to the degree of impairment caused by the 
service-connected psychiatric disorder 
and the veteran's capacity for performing 
substantially gainful employment and the 
impairment this disability might cause in 
her ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for any opinion 
expressed should be provided.

3.  The veteran should also be afforded a 
general medical examination to assess the 
severity and manifestations of any 
nonservice-connected disabilities.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination, the examiner should 
offer comments and an opinion as to the 
degree of impairment her nonservice-
connected disabilities cause in her 
capacity for performing substantially 
gainful employment and the impairment any 
disability might cause in her ability to 
pursue vocational rehabilitation 
training.  A discussion of the facts and 
medical principles involved and a clear 
rationale for any opinion expressed 
should be provided.  

4.  After the aforementioned development 
has been completed to the extent 
possible, the veteran's claims file and 
vocational rehabilitation file should be 
referred to her vocational rehabilitation 
counselor for review of the evidence 
obtained and a determination as to 
whether her vocational rehabilitation 
goal remains not reasonably feasible.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded a reasonable 
opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
the present time.  The veteran is advised that any failure to 
cooperate by not appearing for any scheduled examination will 
result in the claim being evaluated on the basis of the 
evidence of record.  38 C.F.R. § 3.655 (2006)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



